Name: Council Regulation (EEC) No 225/85 of 29 January 1985 laying down certain specific measures in connection with the special arrangements on fisheries applicable to Greenland
 Type: Regulation
 Subject Matter: America;  fisheries;  international affairs;  European construction;  Europe
 Date Published: nan

 Avis juridique important|31985R0225Council Regulation (EEC) No 225/85 of 29 January 1985 laying down certain specific measures in connection with the special arrangements on fisheries applicable to Greenland Official Journal L 029 , 01/02/1985 P. 0018 - 0018 Finnish special edition: Chapter 4 Volume 2 P. 0028 Spanish special edition: Chapter 04 Volume 3 P. 0113 Swedish special edition: Chapter 4 Volume 2 P. 0028 Portuguese special edition Chapter 04 Volume 3 P. 0113 COUNCIL REGULATION (EEC) No 225/85 of 29 January 1985 laying down certain specific measures in connection with the special arrangement on fisheries applicable to Greenland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, and to Article 1 (2) of the Protocol on special arrangements for Greenland, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Treaty amending, with regard to Greenland, the Treaties establishing the European Communities, places Greenland under the arrangements for the association of the overseas countries and territories laid down in Part Four of the Treaty ; whereas Article 1 of the Protocol on special arrangements for Greenland links the import treatment of fishery products from Greenland with the possibilities of access to Greenland fishing waters granted to the Community under the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the Local Government of Greenland, on the other, approved by Regulation (EEC) No 223/85 (2); Whereas adjustment of the commitments of the Parties and suspension of the Agreement on fisheries are provided for in the said Agreement and the Protocols referred to in Article 2 (1) thereof; Whereas an appropriate procedure should therefore be laid down for implementing this set of provisions, HAS ADOPTED THIS REGULATION: Article 1 Decisions with regard to the following shall be taken according to the procedure provided for in Article 2: (a) adjustment of the Community's obligations underthe Protocols referred to in Article 2 (1) of theAgreement on fisheries; (b) suspension of the Agreement on fisheries asprovided for in Article 10 thereof; (c) in the case of such suspension, appropriate measurescovering the treatment on import of fisheryproducts originating in Greenland. Article 2 1. In the cases referred to in Article 1, the Commission, acting at the request of a Member State or on its own initiative, shall decide on the necessary measures, which shall be notified to the Member States and shall be immediately applicable. Any Member State may refer to the Council such Commission measure. The Council may, by qualified majority, amend or cancel such measure. 2. Measures shall be repealed according to the procedure laid down in paragraph 1 as soon as the consultations provided for in the Agreement on fisheries have enabled a balance to be restored. Article 3 This Regulation shall enter into force on the date of entry into force of the Treaty amending, with regard to Greenland, the Treaties establishing the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1985. For the Council The President G. ANDREOTTI (1) OJ No C 172, 2.7.1984, p. 83. (2) See page 8 of this Official Journal.